Title: From Benjamin Franklin to Deborah Franklin, 27 February 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London, Feb. 27. 1760.
          
          Mr. Lemar doing me the Favour to call on me, and acquaint me with his going to Philadelphia, I write this Line to acquaint you that I am now quite well of my late Indisposition, which I mention’d in former Letters. By Capt. Bolitho I send you two Saucepans, plated inside with Silver instead of tinning. I bought them at Sheffield, because I thought they would please you; and if you are not much taken with them, I shall be greatly disappointed. I got three, but keep the smallest here to make my Watergruel, and send you the largest and middlemost. The Wine being now fine, proves excellent: The Apples are a great Comfort to me. My Love to all. Please to take Care of and forward the enclos’d. I have sent Sally a Cask of Sheffield Goods instead of the Stationary she wrote for to Mr. Hall; which I imagine may answer better. I am, my dearest Debby Your ever-loving Husband
          
            B Franklin
          
         
          Addressed: To / Mrs Franklin / Philadelphia / per favour of / Mr Lemar.
        